In a proceeding to review and annul a determination of the Department of Buildings of the City of New York which directed demolition of an unsafe and dangerous building, petitioner appeals from a judgment of the Supreme Court, Queens County, dated October 23, 1968, which, inter alia, denied the petition. Judgment affirmed, without costs. This proceeding does not lie because a judicial determination was made in a proceeding concluded on November 20, 1967, after trial pursuant to section C26-197.0 of the Administrative Code of the City of New York. In that proceeding, findings of fact and law were made that the structure was unsafe and dangerous. By the terms of the statute that judicial determination is “final”. We do not reach the question whether the word “ final ” in the statute precludes appellate review of .the November 20, 1967 determination, because no appeal was taken therefrom and no review was sought. In that sense the November 20,1967 determination is “ final ” and may not be reviewed in this independent “ proceeding ”. The Department of Buildings must be permitted under section C26-198.0 to “ proceed *748to execute ” the precept forthwith. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.